Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00891-CR

                                    Donald F. HUFF,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR2990
                         Honorable Sid L. Harle, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and this matter is REMANDED to the trial court for a new trial.

      SIGNED April 8, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice